NOT FOR PUBLICATION

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

ERIK Y. SARAVIA,                     :
                                     :        Civil     No. 20-9799(RMB-SAK)
                  Plaintiff          :
                                     :
             v.                      :                OPINION
                                     :
                                     :
CAMDEN COUNTY SUPERIOR COURT         :
CRIMINAL DIVISION                    :
and JUDGE JOHN DOE,                  :
                                     :
                  Defendants         :



BUMB, District Judge:

     Plaintiff Erik Y. Saravia, a pretrial detainee confined at

Camden County Correctional Facility in Camden, New Jersey, seeks

to bring this action in forma pauperis, pursuant to 42 U.S.C. §

1983. He alleges violations of his due process rights by a state

court judge presiding over his criminal case(s). Based on his

affidavit    of   indigence    and   the       absence    of    three   qualifying

dismissals    within   28   U.S.C.   §       1915(g),    the    Court   will   grant

Plaintiff's application to proceed in forma pauperis pursuant to

28 U.S.C. § 1915(a), and order the Clerk of the Court to file the

Complaint.

     At this time, the Court must review the Complaint pursuant to

to 28 U.S.C. § 1915(e)(2)(B) and § 1915A to determine whether it


                                         1
should be dismissed as frivolous or malicious, for failure to state

a claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.

I. THE COMPLAINT

     In his Complaint, Plaintiff alleges that he appeared before

a judge in Camden County Superior Court, Criminal Division for a

pretrial release hearing on June 11, 2020. (Compl., ECF No. 1 at

4.) The Office of the Public Defender appointed Attorney Steven

Salinger to represent Plaintiff. (Id. at 5.) Plaintiff alleges

that Judge “John Doe” did not allow him to make a statement during

the hearing, despite his “repeated attempts to do so,” in violation

of his right to due process. (Id. at 4.) Plaintiff further alleges

that he attempted to appeal the pretrial release decision on two

separate occasions, June 12, 2020 and June 4, 2020, before the

seven-day deadline to appeal. (Id. at 4-6.) Plaintiff claims both

appeal attempts were “ignored” by the Camden County Court, Criminal

Division, in violation of his right to due process. (Id. at 6.)

Finally, he states that he attempted to reach out to his public

defender, Steven Salinger, but has not received a response. (Id.)

     For relief, Plaintiff asks the Court to sanction Judge John

Doe, and to have his pretrial release hearing heard by a “different

and impartial judge.” 1 (Id. at 6-7). Finally, he seeks monetary


1 Petitioner filed a complaint for damages and injunctive relief,
instead of a petition for writ of habeas corpus. Courts must
                                 2
compensation   for   the    pain   and   suffering   he   experienced   and

“permanent PTSD” he suffered as a result. (Id. at 7.)

II. STANDARDS FOR A SUA SPONTE DISMISSAL

     “The legal standard for dismissing a complaint for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the

same as that for dismissing a complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App'x 120,

122 (3d Cir. 2012).        A pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic



liberally construe pro se complaints; therefore, this Court has
considered whether Petitioner states a habeas claim under 28 U.S.C.
§ 2241. Federal courts have jurisdiction under 28 U.S.C. § 2241
“to issue a writ of habeas corpus to any pretrial detainee who ‘is
in custody in violation of the Constitution or laws or treaties of
the United States’” Duran v. Thomas, 393 F. App'x 3, 4 (3d Cir.
2010) (quoting Moore v. DeYoung, 515 F.2d 437, 442 n. 5 (3d Cir.
1975) (quoting 28 U.S.C. § 2241). “Nevertheless, that jurisdiction
must be exercised sparingly … to prevent … ‘pre-trial habeas
interference by federal courts in the normal functioning of state
criminal processes.’” Id. at 4 (quoting Moore, 515 F.2d at 445–
46.)) Pretrial habeas relief should be granted only under
extraordinary circumstances, which are not present here because
relief, if appropriate, is available in state court. See e.g.,
Gibbs v. Att'y Gen. of the State of New Jersey, No. CV 16-680
(SDW), 2016 WL 632228, at *2 (D.N.J. Feb. 17, 2016) (finding no
extraordinary circumstances and failure to exhaust where the
petitioner was “free to request further reductions in his bail in
the state courts, or to otherwise appeal the denial of such
requests.”)
                                     3
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S.

at 556.)

     “[A]   court   must    accept    as     true   all   of   the   allegations

contained in a complaint.” Id. A court need not accept legal

conclusions   as    true.    Id.     Legal    conclusions,      together    with

threadbare recitals of the elements of a cause of action, do not

suffice to state a claim.     Id.     Thus, “a court considering a motion

to dismiss can choose to begin by identifying pleadings that,

because they are no more than conclusions, are not entitled to the

assumption of truth.” Id. at 679. “While legal conclusions can

provide the framework of a complaint, they must be supported by

factual allegations.” Id. If a complaint can be remedied by an

amendment, a district court may not dismiss the complaint with

prejudice, but must permit the amendment. Grayson v. Mayview State

Hospital, 293 F.3d 103, 108 (3d Cir. 2002).           A court must liberally

construe a pro se complaint. Erickson v. Pardus, 551 U.S. 89, 94

(2007).

III. SECTION 1983 ACTIONS

     A plaintiff may have a cause of action under 42 U.S.C. § 1983

for violations of his constitutional rights. Section 1983 provides

in relevant part:

                                       4
          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of
          any State or Territory ... subjects, or causes
          to be subjected, any citizen of the United
          States or other person within the jurisdiction
          thereof to the deprivation of any rights,
          privileges, or immunities secured by the
          Constitution and laws, shall be liable to the
          party injured in an action at law, suit in
          equity, or other proper proceeding for redress
          ....

     Thus, to state a claim for relief under § 1983, a plaintiff

must allege, first, the violation of a right secured by the

Constitution or laws of the United States and, second, that the

alleged deprivation was committed or caused by a person acting

under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988);

Piecknick v. Pennsylvania, 36 F.3d 1250, 1255–56 (3d Cir. 1994).

     A.   Judicial Immunity

      “A judicial officer in the performance of his duties has

absolute immunity from suit and will not be liable for his judicial

acts.” Capogrosso v. The Supreme Court of New Jersey, 588 F.3d

180, 184 (3d Cir. 2009) (quoting Azubuko v. Royal, 443 F.3d 302,

303 (3d Cir. 2006)). “A judge will not be deprived of immunity

because the action he took was in error, was done maliciously, or

was in excess of his authority; rather, he will be subject to

liability only when he has acted ‘in the clear absence of all

jurisdiction.’” Id. (citations omitted). Section 1983 claims for

injunctive   relief   against   judicial   officers   acting   in   their

judicial capacities are also barred unless the plaintiff alleges

                                   5
a declaratory decree was violated or that declaratory relief was

unavailable. Azubuko, 443 F.3d at 304 (citing 42 U.S.C. § 1983).

     Plaintiff has not alleged any facts that suggest Judge John

Doe acted in clear absence of jurisdiction in presiding over his

state court case or that he violated a declaratory decree or that

declaratory relief is unavailable in the state courts. Therefore,

Judge John Doe is immune from Plaintiff’s § 1983 claims, and the

Court will dismiss the claims with prejudice.

     B.   Sovereign Immunity

     The Eleventh Amendment provides:

          The Judicial power of the United States shall
          not be construed to extend to any suit in law
          or equity, commenced or prosecuted against one
          of the United States by Citizens of another
          State, or by Citizens or Subjects of any
          Foreign State.

The Supreme Court stated:

          That a State may not be sued without its
          consent is a fundamental rule of jurisprudence
          having so important a bearing upon the
          construction of the Constitution of the United
          States that it has become established by
          repeated decisions of this court that the
          entire   judicial   power   granted   by   the
          Constitution does not embrace authority to
          entertain a suit brought by private parties
          against a State without consent given . . .

Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 98 (1984)

(quoting Ex parte State of New York No. 1, 256 U.S. 490, 497

(1921)). “The State of New Jersey has not waived its sovereign

immunity with respect to § 1983 claims in federal court.”   Mierzwa

                                 6
v. U.S., 282 F. App’x 973, 976 (3d Cir. 2008) (citing Ritchie v.

Cahall, 386 F.Supp. 1207, 1209–10 (D.N.J. 1974)).

     Eleventh Amendment immunity protects state agencies when “the

state is the real party in interest.”            Beightler v. Office of Essex

County Prosecutor, 342 F. App’x 829, 832 (3d Cir. 2009) (quoting

Fitchik v. New Jersey Transit Rail Operations, 873 F.2d 655, 658

(3d Cir.1989) (en banc), cert. denied, 493 U.S. 850 (1989)).

Courts    consider    three   factors       to   determine   whether   Eleventh

Amendment immunity applies to a state agency: “(1) the source of

the agency's funding——i.e., whether payment of any judgment would

come from the state's treasury; (2) the status of the agency under

state law; and (3) the degree of autonomy from state regulation.”

Id. (quoting Fitchik, 873 F.2d at 659)).

     New Jersey Superior Courts are subject to Eleventh Amendment

immunity. Ray v. New Jersey, 219 F. Appx. 121, 124 (3rd Cir. 2007)

(“the    Eleventh    Amendment   bars   [the      plaintiff]   from    obtaining

relief against this party”); Stewart v. City of Atlantic Police

Department, 14-cv-4700 (NLH), 2015 WL 1034524 at * (D.N.J. Mar. 10,

2015) (“the Superior Court of Atlantic County is part of the

judicial branch of New Jersey and is thus immune pursuant to the

Eleventh Amendment”) (citation omitted). Therefore, the Camden

County Court, Criminal Division has Eleventh Amendment immunity

from Plaintiff’s claims for damages, and the Court will dismiss

the § 1983 claims with prejudice.

                                        7
IV.   CONCLUSION

      The Court will grant Plaintiff’s IFP application. Pursuant to

28 U.S.C. § 1915(e)(2)(B) and § 1915A, the Court will dismiss the

Complaint with prejudice.



An appropriate order follows.



                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                  8
